Order unanimously reversed on the law without costs, motion granted and matter remitted to Supreme Court, Oneida County, for further proceedings, in accordance with the following memorandum: The court erred in denying defendant’s motion to vacate the default judgment of divorce. Our courts have embraced a liberal policy with *988respect to vacating default judgments in matrimonial actions (see, Black v Black, 141 AD2d 689; Sasson v Sasson, 134 AD2d 491; Antonovich v Antonovich, 84 AD2d 799), although it is still incumbent upon the moving defendant to show a reasonable excuse for the default and the existence of a meritorious defense (see, Mason v Mason, 69 AD2d 942, Iv dismissed 47 NY2d 992). In our view, defendant met his dual burden and is entitled to his day in court. (Appeal from order of Supreme Court, Oneida County, O’Donnell, J. — vacate default judgment.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.